                      IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISON

    AMY MARIE SCHWERER,                          )   CASE NO. 3:18 CV 1745
                                                 )
                Plaintiff,                       )
                                                 )   MAGISTRATE JUDGE
        v.                                       )   WILLIAM H. BAUGHMAN, JR.
                                                 )
    COMMISSIONER OF SOCIAL                       )
    SECURITY,                                    )
                                                 )   MEMORANDUM OPINION &
                Defendant.                       )   ORDER

                                       Introduction

        Before me1 is an action by Amy Marie Schwerer under 42 U.S.C. § 405(g) for

judicial review of the final decision of the Commissioner of Social Security denying her

applications for supplemental security income and disability insurance benefits.2 Because

substantial evidence supports the ALJ’s no disability finding, the ALJ’s decision is

affirmed.

                                      Issue Presented

        This case presents a single issue for decision:

         Schwerer’s treating source, Dr. Bo Yoo, a brain surgeon, gave two opinions as
          to Schwerer’s limitations. The first opinion, rendered one year and one month
          after surgery, cleared Schwerer to look for any jobs.3 The second, given a year
          later, identified limitations regarding time off task and absenteeism.4 Dr. Yoo’s


1
  ECF No. 13. The parties have consented to my exercise of jurisdiction.
2
  ECF No. 1.
3
  ECF No. 10, Transcript (“Tr.”) at 375-76.
4
  Id. at 414-15.
          treatment notes as of that time show improvement and stability but subjective
          complaints of left side numbness.5 The ALJ gave Dr. Yoo’s earlier opinion some
          weight but the later opinion little weight.6 Does substantial evidence support the
          weight assigned to Dr. Yoo’s opinions?

                                          Analysis

       The Sixth Circuit in Buxton v. Halter reemphasized the standard of review

applicable to decisions of the ALJs in disability cases:

              Congress has provided for federal court review of Social
              Security administrative decisions. However, the scope of
              review is limited under 42 U.S.C. § 405(g): “The findings of
              the Secretary as to any fact, if supported by substantial
              evidence, shall be conclusive. . . .” In other words, on review
              of the Commissioner’s decision that claimant is not totally
              disabled within the meaning of the Social Security Act, the
              only issue reviewable by this court is whether the decision is
              supported by substantial evidence. Substantial evidence is
              “‘more than a mere scintilla. It means such relevant evidence
              as a reasonable mind might accept as adequate to support a
              conclusion.’”

              The findings of the Commissioner are not subject to reversal
              merely because there exists in the record substantial evidence
              to support a different conclusion. This is so because there is a
              “zone of choice” within which the Commissioner can act,
              without the fear of court interference.7

       Viewed in the context of a jury trial, all that is necessary to affirm is that reasonable

minds could reach different conclusions on the evidence.            If such is the case, the




5
  Id. at 378-79.
6
  Id. at 22.
7
  Buxton v. Halter, 246 F.3d 762, 772-73 (6th Cir. 2001) (citations omitted).
                                            2
Commissioner survives “a directed verdict” and wins.8 The court may not disturb the

Commissioner’s findings, even if the preponderance of the evidence favors the claimant.9

      I will review the findings of the ALJ at issue here consistent with that deferential

standard.

       This is a single issue case, but the analysis is clouded by the lack of Dr. Yoo’s

consistent relationship with Schwerer during the critical time period. Dr. Yoo performed

Schwerer’s brain surgery.10 His first opinion, issued September 25, 2014 – one year and

one month post-surgery – reflected a satisfactory recovery and a favorable prognosis.11 He

did not see her again for another year.12 Dr. Yoo issued his second opinion on October 7,

2015,13 following a brain MRI and a follow up office visit.14 In this opinion, Dr. Yoo

maintained that Schwerer would be off task more than 20% of an eight-hour work day and

absent more than four times per month.15 He also opined that Schwerer would need to lie

down two hours or more over the course of an eight-hour work day.16 Perhaps most




8
  LeMaster v. Sec’y of Health & Human Servs., 802 F.2d 839, 840 (6th Cir. 1986); Tucker
v. Comm’r of Soc. Sec., No. 3:06CV403, 2008 WL 399573, at *1 (S.D. Ohio Feb. 12,
2008).
9
  Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007).
10
   Tr. at 356-59.
11
   Id. at 375-76.
12
   Id. at 378-79.
13
   Id. at 414-15.
14
   Id. at 377-79.
15
   Id. at 415.
16
   Id.
                                           3
significantly, Dr. Yoo opined Schwerer could only use her hands less than 10% of the work

day.17

         Dr. Yoo’s examination notes from the October 2015 follow up visit reflect that

numbness and weakness on the left side had been present since surgery.18 The notes also

reflect his support for Schwerer’s Social Security disability application.19 The October

2015 MRI – on which the ALJ briefly commented20 – does not appear to reflect any

substantial disintegration from an MRI performed the previous year.21 Dr. Yoo’s records

lack any additional explanation supporting his October 2015 opinion.

         Schwerer maintains the record as a whole fills in the gaps and otherwise supports

Dr. Yoo’s opinion.22 But the ALJ discussed these additional medical records,23 and

Schwerer fails to identify any contrary line of evidence the ALJ overlooked or ignored in

the decision.24

         The ALJ articulated good reasons for the weight assigned to Dr. Yoo’s opinions.

As to the September 2014 opinion, the ALJ found that although the opinion “is conclusive

in nature and is a determination reserved for the Commissioner, it is accorded some weight

to the extent it is consistent with the finding herein that the claimant’s impairments do not




17
   Id.
18
   Id. at 378.
19
   Id. at 379.
20
   Id. at 21.
21
   Id. at 374, 377.
22
   ECF No. 14 at 18-23.
23
   Tr. at 19-22.
24
   ECF No. 14 at 18-23.
                                             4
result in work-preclusive limitations.”25 As to the October 2015 opinion, the ALJ assigned

“great weight” to the “portion of the opinion regarding sitting, standing, and walking

because it is consistent with the medical evidence.”26 The ALJ assigned “[l]ittle weight”

to the remainder of Dr. Yoo’s opinion “because he had not seen the claimant for more than

a year prior to issuing the opinion and it is inconsistent with his other opinions of record

that the claimant was cleared to look for work and was capable of doing her daily

activities.”27 Overall, Dr. Yoo’s October 2015 opinion received partial weight.28

       The state agency reviewing physicians on initial review and on reconsideration had

the benefit of Dr. Yoo’s opinions.29 And yet they found Schwerer capable of performing

less than the full range of light work, opining in pertinent part that Schwerer could

frequently push and pull with her left upper extremity and frequently perform fine and

gross manipulation on the left.30 The ALJ assigned partial weight to their opinions.31 The

ALJ assigned little weight to the portion of the opinions limiting fine and gross

manipulation because they were “inconsistent with the medical evidence, which generally

shows intact gross manipulation, fine manipulation, and grip strength.”32         The ALJ

assigned great weight to the remainder of their opinions.33


25
   Tr. at 22.
26
   Id.
27
   Id.
28
   Id.
29
   Id. at 70, 86, 105, 121.
30
   Id. at 75-79, 91-95, 110-13, 126-29.
31
   Id. at 22.
32
   Id. (internal citation omitted).
33
   Id.
                                             5
       At bottom, Schwerer’s challenge to the ALJ’s decision amounts to a request for the

Court to reweigh the evidence, which it may not do. Substantial evidence supports the

ALJ’s no disability finding, and as it is within the ALJ’s zone of choice, must be affirmed.

                                       Conclusion

       Substantial evidence supports the ALJ’s no disability finding. The ALJ’s decision

is, therefore, affirmed.

       IT IS SO ORDERED.

Dated: July 30, 2019                      s/ William H. Baughman, Jr.
                                          United States Magistrate Judge




                                             6
